Case 1:19-cv-00066-PLM-RSK ECF No. 1-5 filed 01/28/19 PageID.300 Page 1 of 122




                              Exhibit E
Case 1:19-cv-00066-PLM-RSK ECF No. 1-5 filed 01/28/19 PageID.301 Page 2 of 122




                           EXHIBIT E - Page 1 of 121
Case 1:19-cv-00066-PLM-RSK ECF No. 1-5 filed 01/28/19 PageID.302 Page 3 of 122




                           EXHIBIT E - Page 2 of 121
Case 1:19-cv-00066-PLM-RSK ECF No. 1-5 filed 01/28/19 PageID.303 Page 4 of 122




                           EXHIBIT E - Page 3 of 121
Case 1:19-cv-00066-PLM-RSK ECF No. 1-5 filed 01/28/19 PageID.304 Page 5 of 122




                           EXHIBIT E - Page 4 of 121
Case 1:19-cv-00066-PLM-RSK ECF No. 1-5 filed 01/28/19 PageID.305 Page 6 of 122




                           EXHIBIT E - Page 5 of 121
Case 1:19-cv-00066-PLM-RSK ECF No. 1-5 filed 01/28/19 PageID.306 Page 7 of 122




                           EXHIBIT E - Page 6 of 121
Case 1:19-cv-00066-PLM-RSK ECF No. 1-5 filed 01/28/19 PageID.307 Page 8 of 122




                           EXHIBIT E - Page 7 of 121
Case 1:19-cv-00066-PLM-RSK ECF No. 1-5 filed 01/28/19 PageID.308 Page 9 of 122




                           EXHIBIT E - Page 8 of 121
Case 1:19-cv-00066-PLM-RSK ECF No. 1-5 filed 01/28/19 PageID.309 Page 10 of 122




                           EXHIBIT E - Page 9 of 121
Case 1:19-cv-00066-PLM-RSK ECF No. 1-5 filed 01/28/19 PageID.310 Page 11 of 122




                           EXHIBIT E - Page 10 of 121
Case 1:19-cv-00066-PLM-RSK ECF No. 1-5 filed 01/28/19 PageID.311 Page 12 of 122




                           EXHIBIT E - Page 11 of 121
Case 1:19-cv-00066-PLM-RSK ECF No. 1-5 filed 01/28/19 PageID.312 Page 13 of 122




                           EXHIBIT E - Page 12 of 121
Case 1:19-cv-00066-PLM-RSK ECF No. 1-5 filed 01/28/19 PageID.313 Page 14 of 122




                           EXHIBIT E - Page 13 of 121
Case 1:19-cv-00066-PLM-RSK ECF No. 1-5 filed 01/28/19 PageID.314 Page 15 of 122




                           EXHIBIT E - Page 14 of 121
Case 1:19-cv-00066-PLM-RSK ECF No. 1-5 filed 01/28/19 PageID.315 Page 16 of 122




                           EXHIBIT E - Page 15 of 121
Case 1:19-cv-00066-PLM-RSK ECF No. 1-5 filed 01/28/19 PageID.316 Page 17 of 122




                           EXHIBIT E - Page 16 of 121
Case 1:19-cv-00066-PLM-RSK ECF No. 1-5 filed 01/28/19 PageID.317 Page 18 of 122




                           EXHIBIT E - Page 17 of 121
Case 1:19-cv-00066-PLM-RSK ECF No. 1-5 filed 01/28/19 PageID.318 Page 19 of 122




                           EXHIBIT E - Page 18 of 121
Case 1:19-cv-00066-PLM-RSK ECF No. 1-5 filed 01/28/19 PageID.319 Page 20 of 122




                           EXHIBIT E - Page 19 of 121
Case 1:19-cv-00066-PLM-RSK ECF No. 1-5 filed 01/28/19 PageID.320 Page 21 of 122




                           EXHIBIT E - Page 20 of 121
Case 1:19-cv-00066-PLM-RSK ECF No. 1-5 filed 01/28/19 PageID.321 Page 22 of 122




                           EXHIBIT E - Page 21 of 121
Case 1:19-cv-00066-PLM-RSK ECF No. 1-5 filed 01/28/19 PageID.322 Page 23 of 122




                           EXHIBIT E - Page 22 of 121
Case 1:19-cv-00066-PLM-RSK ECF No. 1-5 filed 01/28/19 PageID.323 Page 24 of 122




                           EXHIBIT E - Page 23 of 121
Case 1:19-cv-00066-PLM-RSK ECF No. 1-5 filed 01/28/19 PageID.324 Page 25 of 122




                           EXHIBIT E - Page 24 of 121
Case 1:19-cv-00066-PLM-RSK ECF No. 1-5 filed 01/28/19 PageID.325 Page 26 of 122




                           EXHIBIT E - Page 25 of 121
Case 1:19-cv-00066-PLM-RSK ECF No. 1-5 filed 01/28/19 PageID.326 Page 27 of 122




                           EXHIBIT E - Page 26 of 121
Case 1:19-cv-00066-PLM-RSK ECF No. 1-5 filed 01/28/19 PageID.327 Page 28 of 122




                           EXHIBIT E - Page 27 of 121
Case 1:19-cv-00066-PLM-RSK ECF No. 1-5 filed 01/28/19 PageID.328 Page 29 of 122




                           EXHIBIT E - Page 28 of 121
Case 1:19-cv-00066-PLM-RSK ECF No. 1-5 filed 01/28/19 PageID.329 Page 30 of 122




                           EXHIBIT E - Page 29 of 121
Case 1:19-cv-00066-PLM-RSK ECF No. 1-5 filed 01/28/19 PageID.330 Page 31 of 122




                           EXHIBIT E - Page 30 of 121
Case 1:19-cv-00066-PLM-RSK ECF No. 1-5 filed 01/28/19 PageID.331 Page 32 of 122




                           EXHIBIT E - Page 31 of 121
Case 1:19-cv-00066-PLM-RSK ECF No. 1-5 filed 01/28/19 PageID.332 Page 33 of 122




                           EXHIBIT E - Page 32 of 121
Case 1:19-cv-00066-PLM-RSK ECF No. 1-5 filed 01/28/19 PageID.333 Page 34 of 122




                           EXHIBIT E - Page 33 of 121
Case 1:19-cv-00066-PLM-RSK ECF No. 1-5 filed 01/28/19 PageID.334 Page 35 of 122




                           EXHIBIT E - Page 34 of 121
Case 1:19-cv-00066-PLM-RSK ECF No. 1-5 filed 01/28/19 PageID.335 Page 36 of 122




                           EXHIBIT E - Page 35 of 121
Case 1:19-cv-00066-PLM-RSK ECF No. 1-5 filed 01/28/19 PageID.336 Page 37 of 122




                           EXHIBIT E - Page 36 of 121
Case 1:19-cv-00066-PLM-RSK ECF No. 1-5 filed 01/28/19 PageID.337 Page 38 of 122




                           EXHIBIT E - Page 37 of 121
Case 1:19-cv-00066-PLM-RSK ECF No. 1-5 filed 01/28/19 PageID.338 Page 39 of 122




                           EXHIBIT E - Page 38 of 121
Case 1:19-cv-00066-PLM-RSK ECF No. 1-5 filed 01/28/19 PageID.339 Page 40 of 122




                           EXHIBIT E - Page 39 of 121
Case 1:19-cv-00066-PLM-RSK ECF No. 1-5 filed 01/28/19 PageID.340 Page 41 of 122




                           EXHIBIT E - Page 40 of 121
Case 1:19-cv-00066-PLM-RSK ECF No. 1-5 filed 01/28/19 PageID.341 Page 42 of 122




                           EXHIBIT E - Page 41 of 121
Case 1:19-cv-00066-PLM-RSK ECF No. 1-5 filed 01/28/19 PageID.342 Page 43 of 122




                           EXHIBIT E - Page 42 of 121
Case 1:19-cv-00066-PLM-RSK ECF No. 1-5 filed 01/28/19 PageID.343 Page 44 of 122




                           EXHIBIT E - Page 43 of 121
Case 1:19-cv-00066-PLM-RSK ECF No. 1-5 filed 01/28/19 PageID.344 Page 45 of 122




                           EXHIBIT E - Page 44 of 121
Case 1:19-cv-00066-PLM-RSK ECF No. 1-5 filed 01/28/19 PageID.345 Page 46 of 122




                           EXHIBIT E - Page 45 of 121
Case 1:19-cv-00066-PLM-RSK ECF No. 1-5 filed 01/28/19 PageID.346 Page 47 of 122




                           EXHIBIT E - Page 46 of 121
Case 1:19-cv-00066-PLM-RSK ECF No. 1-5 filed 01/28/19 PageID.347 Page 48 of 122




                           EXHIBIT E - Page 47 of 121
Case 1:19-cv-00066-PLM-RSK ECF No. 1-5 filed 01/28/19 PageID.348 Page 49 of 122




                           EXHIBIT E - Page 48 of 121
Case 1:19-cv-00066-PLM-RSK ECF No. 1-5 filed 01/28/19 PageID.349 Page 50 of 122




                           EXHIBIT E - Page 49 of 121
Case 1:19-cv-00066-PLM-RSK ECF No. 1-5 filed 01/28/19 PageID.350 Page 51 of 122




                           EXHIBIT E - Page 50 of 121
Case 1:19-cv-00066-PLM-RSK ECF No. 1-5 filed 01/28/19 PageID.351 Page 52 of 122




                           EXHIBIT E - Page 51 of 121
Case 1:19-cv-00066-PLM-RSK ECF No. 1-5 filed 01/28/19 PageID.352 Page 53 of 122




                           EXHIBIT E - Page 52 of 121
Case 1:19-cv-00066-PLM-RSK ECF No. 1-5 filed 01/28/19 PageID.353 Page 54 of 122




                           EXHIBIT E - Page 53 of 121
Case 1:19-cv-00066-PLM-RSK ECF No. 1-5 filed 01/28/19 PageID.354 Page 55 of 122




                           EXHIBIT E - Page 54 of 121
Case 1:19-cv-00066-PLM-RSK ECF No. 1-5 filed 01/28/19 PageID.355 Page 56 of 122




                           EXHIBIT E - Page 55 of 121
Case 1:19-cv-00066-PLM-RSK ECF No. 1-5 filed 01/28/19 PageID.356 Page 57 of 122




                           EXHIBIT E - Page 56 of 121
Case 1:19-cv-00066-PLM-RSK ECF No. 1-5 filed 01/28/19 PageID.357 Page 58 of 122




                           EXHIBIT E - Page 57 of 121
Case 1:19-cv-00066-PLM-RSK ECF No. 1-5 filed 01/28/19 PageID.358 Page 59 of 122




                           EXHIBIT E - Page 58 of 121
Case 1:19-cv-00066-PLM-RSK ECF No. 1-5 filed 01/28/19 PageID.359 Page 60 of 122




                           EXHIBIT E - Page 59 of 121
Case 1:19-cv-00066-PLM-RSK ECF No. 1-5 filed 01/28/19 PageID.360 Page 61 of 122




                           EXHIBIT E - Page 60 of 121
Case 1:19-cv-00066-PLM-RSK ECF No. 1-5 filed 01/28/19 PageID.361 Page 62 of 122




                           EXHIBIT E - Page 61 of 121
Case 1:19-cv-00066-PLM-RSK ECF No. 1-5 filed 01/28/19 PageID.362 Page 63 of 122




                           EXHIBIT E - Page 62 of 121
Case 1:19-cv-00066-PLM-RSK ECF No. 1-5 filed 01/28/19 PageID.363 Page 64 of 122




                           EXHIBIT E - Page 63 of 121
Case 1:19-cv-00066-PLM-RSK ECF No. 1-5 filed 01/28/19 PageID.364 Page 65 of 122




                           EXHIBIT E - Page 64 of 121
Case 1:19-cv-00066-PLM-RSK ECF No. 1-5 filed 01/28/19 PageID.365 Page 66 of 122




                           EXHIBIT E - Page 65 of 121
Case 1:19-cv-00066-PLM-RSK ECF No. 1-5 filed 01/28/19 PageID.366 Page 67 of 122




                           EXHIBIT E - Page 66 of 121
Case 1:19-cv-00066-PLM-RSK ECF No. 1-5 filed 01/28/19 PageID.367 Page 68 of 122




                           EXHIBIT E - Page 67 of 121
Case 1:19-cv-00066-PLM-RSK ECF No. 1-5 filed 01/28/19 PageID.368 Page 69 of 122




                           EXHIBIT E - Page 68 of 121
Case 1:19-cv-00066-PLM-RSK ECF No. 1-5 filed 01/28/19 PageID.369 Page 70 of 122




                           EXHIBIT E - Page 69 of 121
Case 1:19-cv-00066-PLM-RSK ECF No. 1-5 filed 01/28/19 PageID.370 Page 71 of 122




                           EXHIBIT E - Page 70 of 121
Case 1:19-cv-00066-PLM-RSK ECF No. 1-5 filed 01/28/19 PageID.371 Page 72 of 122




                           EXHIBIT E - Page 71 of 121
Case 1:19-cv-00066-PLM-RSK ECF No. 1-5 filed 01/28/19 PageID.372 Page 73 of 122




                           EXHIBIT E - Page 72 of 121
Case 1:19-cv-00066-PLM-RSK ECF No. 1-5 filed 01/28/19 PageID.373 Page 74 of 122




                           EXHIBIT E - Page 73 of 121
Case 1:19-cv-00066-PLM-RSK ECF No. 1-5 filed 01/28/19 PageID.374 Page 75 of 122




                           EXHIBIT E - Page 74 of 121
Case 1:19-cv-00066-PLM-RSK ECF No. 1-5 filed 01/28/19 PageID.375 Page 76 of 122




                           EXHIBIT E - Page 75 of 121
Case 1:19-cv-00066-PLM-RSK ECF No. 1-5 filed 01/28/19 PageID.376 Page 77 of 122




                           EXHIBIT E - Page 76 of 121
Case 1:19-cv-00066-PLM-RSK ECF No. 1-5 filed 01/28/19 PageID.377 Page 78 of 122




                           EXHIBIT E - Page 77 of 121
Case 1:19-cv-00066-PLM-RSK ECF No. 1-5 filed 01/28/19 PageID.378 Page 79 of 122




                           EXHIBIT E - Page 78 of 121
Case 1:19-cv-00066-PLM-RSK ECF No. 1-5 filed 01/28/19 PageID.379 Page 80 of 122




                           EXHIBIT E - Page 79 of 121
Case 1:19-cv-00066-PLM-RSK ECF No. 1-5 filed 01/28/19 PageID.380 Page 81 of 122




                           EXHIBIT E - Page 80 of 121
Case 1:19-cv-00066-PLM-RSK ECF No. 1-5 filed 01/28/19 PageID.381 Page 82 of 122




                           EXHIBIT E - Page 81 of 121
Case 1:19-cv-00066-PLM-RSK ECF No. 1-5 filed 01/28/19 PageID.382 Page 83 of 122




                           EXHIBIT E - Page 82 of 121
Case 1:19-cv-00066-PLM-RSK ECF No. 1-5 filed 01/28/19 PageID.383 Page 84 of 122




                           EXHIBIT E - Page 83 of 121
Case 1:19-cv-00066-PLM-RSK ECF No. 1-5 filed 01/28/19 PageID.384 Page 85 of 122




                           EXHIBIT E - Page 84 of 121
Case 1:19-cv-00066-PLM-RSK ECF No. 1-5 filed 01/28/19 PageID.385 Page 86 of 122




                           EXHIBIT E - Page 85 of 121
Case 1:19-cv-00066-PLM-RSK ECF No. 1-5 filed 01/28/19 PageID.386 Page 87 of 122




                           EXHIBIT E - Page 86 of 121
Case 1:19-cv-00066-PLM-RSK ECF No. 1-5 filed 01/28/19 PageID.387 Page 88 of 122




                           EXHIBIT E - Page 87 of 121
Case 1:19-cv-00066-PLM-RSK ECF No. 1-5 filed 01/28/19 PageID.388 Page 89 of 122




                           EXHIBIT E - Page 88 of 121
Case 1:19-cv-00066-PLM-RSK ECF No. 1-5 filed 01/28/19 PageID.389 Page 90 of 122




                           EXHIBIT E - Page 89 of 121
Case 1:19-cv-00066-PLM-RSK ECF No. 1-5 filed 01/28/19 PageID.390 Page 91 of 122




                           EXHIBIT E - Page 90 of 121
Case 1:19-cv-00066-PLM-RSK ECF No. 1-5 filed 01/28/19 PageID.391 Page 92 of 122




                           EXHIBIT E - Page 91 of 121
Case 1:19-cv-00066-PLM-RSK ECF No. 1-5 filed 01/28/19 PageID.392 Page 93 of 122




                           EXHIBIT E - Page 92 of 121
Case 1:19-cv-00066-PLM-RSK ECF No. 1-5 filed 01/28/19 PageID.393 Page 94 of 122




                           EXHIBIT E - Page 93 of 121
Case 1:19-cv-00066-PLM-RSK ECF No. 1-5 filed 01/28/19 PageID.394 Page 95 of 122




                           EXHIBIT E - Page 94 of 121
Case 1:19-cv-00066-PLM-RSK ECF No. 1-5 filed 01/28/19 PageID.395 Page 96 of 122




                           EXHIBIT E - Page 95 of 121
Case 1:19-cv-00066-PLM-RSK ECF No. 1-5 filed 01/28/19 PageID.396 Page 97 of 122




                           EXHIBIT E - Page 96 of 121
Case 1:19-cv-00066-PLM-RSK ECF No. 1-5 filed 01/28/19 PageID.397 Page 98 of 122




                           EXHIBIT E - Page 97 of 121
Case 1:19-cv-00066-PLM-RSK ECF No. 1-5 filed 01/28/19 PageID.398 Page 99 of 122




                           EXHIBIT E - Page 98 of 121
Case 1:19-cv-00066-PLM-RSK ECF No. 1-5 filed 01/28/19 PageID.399 Page 100 of 122




                           EXHIBIT E - Page 99 of 121
Case 1:19-cv-00066-PLM-RSK ECF No. 1-5 filed 01/28/19 PageID.400 Page 101 of 122




                           EXHIBIT E - Page 100 of 121
Case 1:19-cv-00066-PLM-RSK ECF No. 1-5 filed 01/28/19 PageID.401 Page 102 of 122




                           EXHIBIT E - Page 101 of 121
Case 1:19-cv-00066-PLM-RSK ECF No. 1-5 filed 01/28/19 PageID.402 Page 103 of 122




                           EXHIBIT E - Page 102 of 121
Case 1:19-cv-00066-PLM-RSK ECF No. 1-5 filed 01/28/19 PageID.403 Page 104 of 122




                           EXHIBIT E - Page 103 of 121
Case 1:19-cv-00066-PLM-RSK ECF No. 1-5 filed 01/28/19 PageID.404 Page 105 of 122




                           EXHIBIT E - Page 104 of 121
Case 1:19-cv-00066-PLM-RSK ECF No. 1-5 filed 01/28/19 PageID.405 Page 106 of 122




                           EXHIBIT E - Page 105 of 121
Case 1:19-cv-00066-PLM-RSK ECF No. 1-5 filed 01/28/19 PageID.406 Page 107 of 122




                           EXHIBIT E - Page 106 of 121
Case 1:19-cv-00066-PLM-RSK ECF No. 1-5 filed 01/28/19 PageID.407 Page 108 of 122




                           EXHIBIT E - Page 107 of 121
Case 1:19-cv-00066-PLM-RSK ECF No. 1-5 filed 01/28/19 PageID.408 Page 109 of 122




                           EXHIBIT E - Page 108 of 121
Case 1:19-cv-00066-PLM-RSK ECF No. 1-5 filed 01/28/19 PageID.409 Page 110 of 122




                           EXHIBIT E - Page 109 of 121
Case 1:19-cv-00066-PLM-RSK ECF No. 1-5 filed 01/28/19 PageID.410 Page 111 of 122




                           EXHIBIT E - Page 110 of 121
Case 1:19-cv-00066-PLM-RSK ECF No. 1-5 filed 01/28/19 PageID.411 Page 112 of 122




                           EXHIBIT E - Page 111 of 121
Case 1:19-cv-00066-PLM-RSK ECF No. 1-5 filed 01/28/19 PageID.412 Page 113 of 122




                           EXHIBIT E - Page 112 of 121
Case 1:19-cv-00066-PLM-RSK ECF No. 1-5 filed 01/28/19 PageID.413 Page 114 of 122




                           EXHIBIT E - Page 113 of 121
Case 1:19-cv-00066-PLM-RSK ECF No. 1-5 filed 01/28/19 PageID.414 Page 115 of 122




                           EXHIBIT E - Page 114 of 121
Case 1:19-cv-00066-PLM-RSK ECF No. 1-5 filed 01/28/19 PageID.415 Page 116 of 122




                           EXHIBIT E - Page 115 of 121
Case 1:19-cv-00066-PLM-RSK ECF No. 1-5 filed 01/28/19 PageID.416 Page 117 of 122




                           EXHIBIT E - Page 116 of 121
Case 1:19-cv-00066-PLM-RSK ECF No. 1-5 filed 01/28/19 PageID.417 Page 118 of 122




                           EXHIBIT E - Page 117 of 121
Case 1:19-cv-00066-PLM-RSK ECF No. 1-5 filed 01/28/19 PageID.418 Page 119 of 122




                           EXHIBIT E - Page 118 of 121
Case 1:19-cv-00066-PLM-RSK ECF No. 1-5 filed 01/28/19 PageID.419 Page 120 of 122




                           EXHIBIT E - Page 119 of 121
Case 1:19-cv-00066-PLM-RSK ECF No. 1-5 filed 01/28/19 PageID.420 Page 121 of 122




                           EXHIBIT E - Page 120 of 121
Case 1:19-cv-00066-PLM-RSK ECF No. 1-5 filed 01/28/19 PageID.421 Page 122 of 122




                           EXHIBIT E - Page 121 of 121
